1                               UNITED STATES DISTRICT COURT
2                                      DISTRICT OF NEVADA
3     JASON MILLER,                                       Case No. 2:20-cv-00414-JAD-BNW
4                                             Plaintiff                     ORDER
5            v.
6     CHARLES DANIEL, et al.,
7                                         Defendants
8
9    I.     DISCUSSION

10          Plaintiff, who is an inmate in the custody of the Nevada Department of Corrections

11   (“NDOC”), submitted a civil rights complaint pursuant to 42 U.S.C. § 1983 and filed an

12   application to proceed in forma pauperis. (ECF Nos. 1-1, 1).

13          Plaintiff’s application to proceed in forma pauperis is incomplete. Pursuant to 28

14   U.S.C. § 1915(a)(2) and Local Rule LSR 1-2, Plaintiff must complete an application to

15   proceed in forma pauperis and attach both an inmate account statement for the past six

16   months and a properly executed financial certificate. Plaintiff has not submitted a properly

17   executed application or current financial documents. Specifically, Plaintiff’s application is

18   missing a signature on page 3. Further, Plaintiff’s financial certificate is dated August 30,

19   2019 and Plaintiff’s inmate account statement is for the period of March 1, 2019 through

20   August 30, 2019. (See ECF No. 1). As such, the in forma pauperis application is denied

21   without prejudice. The Court will retain Plaintiff’s civil rights complaint (ECF No. 1-1) but

22   will not file it until the matter of the payment of the filing fee is resolved. Plaintiff will be

23   granted an opportunity to cure the deficiencies of his application to proceed in forma

24   pauperis, or in the alternative, pay the full filing fee for this action. If Plaintiff chooses to

25   file a new application to proceed in forma pauperis he must file a fully complete application

26   to proceed in forma pauperis, including an inmate account statement for the past six

27   months and a current and properly executed financial certificate.

28          ///
1    II.    CONCLUSION
2           For the foregoing reasons, IT IS ORDERED that Plaintiff’s application to proceed
3    in forma pauperis (ECF No. 1) is DENIED without prejudice to file a new application.
4           IT IS FURTHER ORDERED that the Clerk of the Court WILL SEND Plaintiff the
5    approved form application to proceed in forma pauperis by a prisoner, as well as the
6    document entitled information and instructions for filing an in forma pauperis application.
7           IT IS FURTHER ORDERED that within sixty (60) days from the date of this order,
8    Plaintiff will either: (1) file a fully complete application to proceed in forma pauperis, on
9    the correct form with complete and current financial attachments in compliance with 28
10   U.S.C. § 1915(a); or (2) pay the full $400 fee for filing a civil action (which includes the
11   $350 filing fee and the $50 administrative fee).
12          IT IS FURTHER ORDERED that if Plaintiff does not timely comply with this order,
13   dismissal of this action may result.
14          IT IS FURTHER ORDERED that the Clerk of the Court will retain the complaint
15   (ECF No. 1-1) but will not file it at this time.
16          DATED: March 3, 2020
17
18                                                UNITED STATES MAGISTRATE JUDGE
19
20
21
22
23
24
25
26
27
28



                                                    -2-
